Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/14/2022.
2. 	Claims 1-3 and 5-21 are pending in the case. 
3.	Claim 4 is cancelled. 
4.	Claims 1, 6 and 13 are independent claims. 



Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Susan Moss on 3/11/2022.


The application has been amended as follows: 


1. (Currently Amended) A system comprising:
a centralized data storage storing data associated with one or more brand assets of a merchant, wherein each of the one or more brand assets comprise at least a [[logos]], color[[s]], font[[s]], and image[[s]] used by the merchant in association with a brand of the merchant;
one or more processors, including:
a processor associated with a payment processing service for processing point-of-sale (POS) transactions on behalf of the merchant; and
a processor associated with a web service that enables presenting and editing of one or more web pages associated with the merchant; and
one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, by the web service, an instruction to update at least one of the one or more web pages associated with the merchant, wherein the instruction to update the at least one of the one or more web pages associated with the merchant changes at least one [[a]] brand asset of the one or more brand assets of the merchant[[,]] 
sending, from the web service and to the centralized data storage, an instruction to update the at least one of the color or the font of the one or more brand assets;
receiving, from the centralized data storage and at the payment processing service, an indication that at least one of the color or the font of the one or more brand assets has been updated to at least one of an updated color or an updated font; and
in response to receiving the indication that the at least one of the color or the font of the one or more brand assets has been updated, downloading, by the payment processing service and from the centralized data storage, [[the]] at least one of the one or more brand assets with [[of]] the updated color or the updated font.

2. (Previously Presented) The system as claim 1 recites, the operations further comprising causing a POS graphical user interface that is presented via a POS device associated with the merchant to be updated based at least in part on the at least one of the updated color or the updated font. 

3. (Previously Presented) The system as claim 1 recites, the operations further comprising causing at least one of an order, an invoice, a receipt, a menu, a marketing communication, or a shipping label associated with the merchant to be updated based at least in part on the at least one of the updated color or the updated font.

4. (Canceled) 

5. (Previously Presented) The system as claim 1 recites, the operations further comprising:
receiving, by the payment processing service, an instruction to update a POS service feature of the merchant, wherein the instruction to update the POS service feature of the merchant changes a second brand asset of the merchant;
sending, to the centralized data storage, a request to update the second brand asset of the merchant;
receiving, from the centralized data storage and by the web service, an indication that the second brand asset has been updated to an updated second brand asset;
downloading, by the web service and from the centralized data storage, the updated second brand asset; and
updating the at least one of the one or more web pages based at least in part on the updated second brand asset.

6. (Currently Amended) A computer-implemented method comprising:
receiving, via a first computing device associated with a web page editing service, an instruction to update a web page associated with a merchant, wherein the instruction to update the web page updates one or more brand assets of the merchant, wherein each of the one or more brand assets  comprise at least a color, font, and image used by the merchant in association with a brand of the merchant 
the one or more brand assets of the one or more brand assets; 
 receiving, from the centralized data storage and at a payment processing service (PPS), an indication that at least one of the color or the font of the one or more brand assets at least one of an updated color or an updated font is associated with [[a]] the PPS for integrating the one or more brand assets into a point-of-sale (POS) service associated with the merchant, wherein the PPS processes POS transactions on behalf of the merchant; and
in response to receiving the indication that the at least one of the color or the font of the one or more brand assets has been updated, the PPS causing the of the one or  more brand assets with at least one of the updated color or the updated font to be downloaded from the centralized data storage to at least the second computing device.

7. (Currently Amended) The computer-implemented method as claim 6 recites, wherein each of the one or more the brand assets further comprises at least one of a logo or an image.

8. (Currently Amended) The computer-implemented method as claim 6 recites, further comprising causing a POS graphical user interface that is presented via a POS device of the merchant to be updated based at least in part on the at least one of the updated color or the updated font 

 9. (Currently Amended) The computer-implemented method as claim 6 recites, further comprising causing at least one POS service feature that is associated with the POS service associated with the merchant to be updated based at least in part on the at least one of the updated color or the updated font 

Previously Presented) The computer-implemented method as claim 6 recites, wherein the POS service is associated with at least one of orders, invoices, receipts, notifications, marketing, appointments, or fulfillment.

11. (Currently Amended) The computer-implemented method as claim 6 recites, wherein the POS service is associated with a POS service user interface that is configured to modify the one or more brand assets to conform with specifications of the POS service user interface.

12. (Currently Amended) The computer-implemented method as claim 6 recites, wherein the centralized data storage is remotely located from the first computing device and the second computing device, and wherein the second computing device is configured to retrieve the one or more brand assets from the centralized data storage or receive the one or more brand assets from the centralized data storage. 

13. (Currently Amended) A system comprising:
one or more processors;
computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, via a first computing device associated with a first point-of-sale (POS) service, an instruction to update a first POS service feature of a merchant, wherein the instruction to update the first POS service feature of the merchant updates a brand asset of the merchant of one or more brand assets of the merchant, each of the one or more brand assets comprise at least a color, font, and image used by the merchant in association with a brand of the merchant 
sending, to a centralized data storage storing the one or more brand assets of the one or more brand assets;
receiving, from the centralized data storage and at a payment processing service (PPS), an indication that at least the color or the font of the one or more brand assets  to at least one of an updated color or an updated font is associated with a second POS service for use in association with a second POS service feature of the second POS service; and
in response to receiving the indication that the at least one of the color or the font of the one or more brand assets has been updated, the PPS causing at least one of the or more brand assets with at least one of the updated color or the updated font to be downloaded from the centralized data storage to at least the second computing device.

14. (Original) The system as claim 13 recites, wherein the centralized data storage is remotely located from the first computing device and the second computing device. 

15. (Currently Amended) The system as claim 13 recites, wherein each of the one or more brand assets further comprises at least one of a logo or an image.

16. (Currently Amended) The system as claim 13 recites, comprising causing a POS graphical user interface that is presented via a POS device of the merchant to be updated based at least in part on the at least one of the updated color or the updated font 

17. (Currently Amended) The system as claim 13 recites, wherein the second POS service is a web page editing service and the operations further comprise causing a web page to be updated based at least in part on the at least one of the updated color or the updated font 

18. (Currently Amended) The system as claim 13 recites, the operations further comprising causing the second POS service feature to be updated based at least in part on the at least one of the updated color or the updated font 

19. (Currently Amended) The system as claim 13 recites, wherein the second POS service is associated with a user interface that is configured to modify the one or more brand assets to conform with specifications of the user interface.

20. (Currently Amended) The system as claim 13 recites, wherein causing the at least one of the one or more brand assets to be downloaded is further in response to: 
receiving, from a user interface associated with the second POS service, a query regarding a status of the brand asset; and
determining that the status of the brand asset is associated with an updated status.

21. (Currently Amended) The system as claim 1 recites, wherein the one or more brand assets further comprises an image.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art fails to teach, suggest, or render obvious a payment processing service receiving an indication that a color or font of a merchant’s brand asset has been updated and causing the download of the updated merchant’s brand asset from a database to a client device as described in the claims and in combination with the other limitations recited.  

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horn et al. US 20020156688 A1
Claim 4; storing on the database product parameter values that are available for specific products, said parameter values selected from a group of parameter variables comprising size and color, sending said parameter values to a Buyer when marketing information about a product is requested

Ming; Erin Christine; US 10423998 B2 
Claim 1; monitoring for updated product information; identifying, in response to the monitoring for the updated product information, updated product pricing information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145